DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment received on 01/04/2021 has been considered. It is noted that claims 1-20 has been cancelled. New claims 21-40 has been added.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,467,860. Although the claims at issue are not identical, they are not patentably distinct from each other because they both describe the same game device and method comprising receiving a signal from the wager input device indicating receipt of a physical item associated with a currency amount; increasing the credit amount in memory based upon the received signal from the wager input device; receiving a signal initiating a poker game event on the game display, the signal indicating a wager amount, where the credit amount is reduced by the wager amount; displaying a plurality of cards in the grid of card positions on the game display to form a dealt poker hand; receiving a signal that a bonus card game has been triggered during play of the poker game event; presenting two bonus cards in the secondary game portion of the game display; evaluating the two bonus cards using a bonus paytable to determine if the two bonus cards are associated with a bonus multiplier; receiving a signal from the player input device indicating cards to be held from the dealt poker hand displayed on the game display; replacing non-held cards in the dealt poker hand with additional cards to form a final poker hand in the card positions on the game display; evaluating the final poker hand to determine any awards; and multiplying any determined awards associated with the final poker hand by the bonus multiplier (see claim of US 10,467,860).
Claims 1-20 of the US patent, discloses every element and limitation of claims 21-40 of the present application. The difference however is that the present application’s claim are directed to method steps and the US Patent are directed to the gaming device and is therefore an obvious variant thereof of 
16/673,331
10,467,860
21. (New) A method of operating a gaming device having a player input device, a game display configured to display a grid of card positions in a primary game portion and to display a secondary game portion, a memory configured to store a credit amount, a wager input device structured to accept physical items associated with a currency amount, and a processor, the method comprising: 

receiving a signal from the wager input device indicating receipt of a physical item associated with a currency amount; 

increasing the credit amount in memory based upon the received signal from the wager input device; 

receiving a signal initiating a poker game event on the game display, the signal indicating a wager amount, where the credit amount is reduced by the wager amount; 

displaying a plurality of cards in the grid of card positions on the game display to form a dealt poker hand; 

receiving a signal that a bonus card game has been triggered during play of the poker game event; 

presenting two bonus cards in the secondary game portion of the game display; 

evaluating the two bonus cards using a bonus paytable to determine if the two bonus cards are associated with a bonus multiplier;

receiving a signal from the player input device indicating cards to be held from the dealt poker hand displayed on the game display;

replacing non-held cards in the dealt poker hand with additional cards to form a final poker hand in the card positions on the game display; 

evaluating the final poker hand to determine any awards; and 

multiplying any determined awards associated with the final poker hand by the bonus multiplier.




receive a signal from the wager input device indicating receipt of a physical item associated with a currency amount;  

increase the credit amount in memory based upon the received signal from the wager input device; 

receive a signal initiating a poker game event on the game display, the signal indicating a wager amount, where the credit amount is reduced by the wager amount;  

display a plurality of cards in the grid of card positions on the game display to form a dealt poker hand; 

receive a signal that a bonus card game has been triggered during play of the poker game event;  

present two bonus cards in the secondary game portion of the game display;  

evaluate the two bonus cards using a bonus paytable to determine if the two bonus cards are associated with a bonus multiplier;  

receive a signal from the player input device indicating cards to be held from the dealt poker hand displayed on the game display;  

replace non-held cards in the dealt poker hand with additional cards to form a final poker hand in the card positions on the game display; 

evaluate the final poker hand to determine any awards;  and 

multiply any determined awards associated with the final poker hand by the bonus multiplier. 


.

Response to Arguments
6.	Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715